Case 7:20-mj-00918-UA Document1 Filed 01/27/20 Page 1of5

 

Approved: -
DAVID R. FELTON
Assistant United States Attorney

 

Before: THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

meen x
UNITED STATES OF AMERICA : COMPLAINT
- VW. 7 : Violations of

18 U.S.C. §§ 922 (g) (1)

ANDRE DECKER, : and 2

Defendant. : COUNTY OF OFFENSE:

ORANGE

BE

SOUTHERN DISTRICT OF NEW YORK, 8s.:

ANDREI PETROV, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE

1. On or about January 26, 2020, in the Southern
District of New York, ANDRE DECKER, the defendant, knowing that he
had previously been convicted in a court of a crime punishabie by
imprisonment for a term exceeding one year, knowingly and
intentionally did possess, in and affecting commerce, a firearm,
to wit: a loaded Smith and Wesson 9 mm model 639 firearm with
serial number TAT3313 (the “Firearm”’), which previously had been
shipped and transported in interstate and foreign commerce.

(Title 18, United States Code, Sections 922(g) {1} and 2.)

The bases for my knowledge and for the foregoing charge
are, in part, as follows:

2. I am a Special Agent with the FBI, and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, as well as my examination of reports and

 
Case 7:20-mj-00918-UA Document1 Filed 01/27/20 Page 2 of 5

2
records. Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part.

3. Based on my review of reports from the City of
Newburgh Police Department (the “CNPD”), and my conversations with
a detective from the CNPD (“Detective-1"), I know that:

a. On or about January 26, 2020, at approximately
11:45 a.m., a caller to the CNPD station directory
reported, in substance and in part, that an
altercation involving knives and ‘Tasers was
occurring in the vicinity of the streets across
from 5 Liberty Street in or around Newburgh, New
York.

b. In the minutes that followed, approximately two
additional callers to the CNPD station directory
reported, in substance and in part, that an
altercation was occurring in the vicinity of
Liberty Street in or around Newburgh, New York.

Cc. Within minutes, on or about January 26, 2020, at or
around 11:47 a.m., two CNPD officers (“Officer-1”
and “Officer-2”) arrived at the scene, in the

vicinity of the streets across from 5 Liberty
Street in or around Newburgh, New York. Additional
CNPD officers later arrived at the scene.

d. Upon arriving at the scene, Officer-1 observed a
heated situation where dozens of individuals
surrounded a black sedan (the “Car”). At least one

of the individuals surrounding the Car loudly told
Officer-1 that there was a gun in the Car.

e. As Officer-1l and Officer~2 tried to approach the
Car and make their way through the crowd
surrounding the Car, the Car attempted to drive
away. The Car quickly crashed into a nearby car
and reached a complete stop.

f. Officer-1 observed four individuals in the Car,
three females and one male (the “Malte”). The Male
was sitting in the Car’s rear, passenger seat.

 
Case 7:20-mj-00918-UA Document1 Filed 01/27/20 Page 3 of 5

3

While standing next to the rear, passenger seat
door, Officer-1 observed that the Male kept looking
down at the floor of the car in the area of the
rear, passenger seat, Officer-1l further observed
that both of the Male’s arms were moving in what
appeared to be the vicinity of the Male’s legs,
below the area immediately visible from the rear,
passenger seat window.

The CNPD officers directed the occupants of the Car
to get out of the Car and they complied.

The Male passenger got out of the Car using the
rear, passenger seat door.

A CNPD officer (“Officer-3”) who was nearby saw and
recovered the Smith and Wesson 9 mm model 639
firearm with serial number TAT3313 on the floor of
the Car in the area of the rear, passenger seat.

The Firearm was loaded with nine rounds of
ammunition, with one round in the chamber and eight
rounds in the clip.

The Male was placed under arrest and transported to
CNPD headquarters.

At CNPD headquarters, the Male identified himself
as ANDRE DECKER, the defendant.

At CNPD headquarters, DECKER was strip-searched.
During the strip-search of DECKER, officers from
the CNPD recovered the following contraband from
the area in or around DECKER’s buttocks: {i)
approximately 1.4 grams of substances, in the form
of crack cocaine, that field tested positive for
the presence of cocaine; (ii) approximately 0.5
grams of substances that field-tested positive for
the presence of heroin; (iii) approximately 0.05
grams of substances that field-tested positive for
the presence of fentanyl; and (iv) multiple types
of pills (collectively, the “Narcotics”).,

Shortly after the arrest, a sergeant in the CNPD
and a CNPD officer (“Sergeant-1” and “Officer-4”)
interviewed an individual on a porch on or around
Liberty Street, in the vicinity of the incident

 
Case 7:20-mj-00918-UA Document1 Filed 01/27/20 Page 4 of 5

4
(the “Witness”}. The Witness told Sergeant-1 and
Officer-4, in substance and in part, that, before
the police had arrived at the scene of the incident,
the Male had left the Car and displayed the Firearm
to the crowd before returning to the Car.

4. On or about January 26, 2020, after the Firearm was
recovered by law enforcement and after ANDRE DECKER, the defendant,
was arrested, Detective-l1 interviewed DECKER at CNPD headquarters.
At the outset of the interview, Detective-1l informed DECKER of his
Miranda rights. DECKER waived his rights and agreed to speak to
law enforcement. During the interview, DECKER stated the
following, in substance and in part:

a. He possessed the recovered Firearm.
b. He possessed the recovered Narcotics.
5. As part of my investigation of this matter, I have

been informed by an agent (“Agent-1”) of the United States Bureau
of Aicohol, Tobacco and Firearms (“ATF”), which has data on the
manufacturing of ammunition and firearms, that the Firearm was not
manufactured in the State of New York.

6. Based on my training and experience, I am aware
that Smith and Wesson does not manufacture and has never
menufactured firearms in the State of New York.

7. I have reviewed criminal history records pertaining
to ANDRE DECKER, the defendant, and learned that DECKER was
convicted on or about January 24, 1996, in Albany County Court, of
robbery in the second degree, in violation of New York Penal Code
Section 160.10, which is a felony punishable by imprisonment for
more than one year. Based on my review of the criminal history
records, I am aware that, on or about January 24, 1996, DECKER was
sentenced to a term of five to ten years’ imprisonment.

8. I have reviewed additional criminal history records
pertaining to ANDRE DECKER, the defendant, and learned that DECKER
was convicted on or about January 30, 2008, in the United States
District Court for the Northern District of New York, of
interference with commerce by threats or violence, in violation of
Title 18, United States Code, Section 1951, and possession of a
firearm during and in relation to a crime of violence, in violation
of Title 18, United States Code, Section 924(c), and which are
both felonies punishable by imprisonment for more than one year.
Based on my review of the criminal history records, I am aware

 
Case 7:20-mj-00918-UA Document1 Filed 01/27/20 Page 5of5

5
that, in an amended judgment imposed on October 20, 2011, DECKER
was sentenced to a total term of imprisonment of 120 months’

imprisonment.

WHEREFORE, deponent respectfully requests that ANDRE
DECKER, the defendant, be imprisoned or baiied, as the case may
be.

 

 

Special Agent
Federal Bureau of Investigation

Sworn to before me this
27th day of January, 2020

ener 0 WA Cx >

THE HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 
